DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendments
Applicant's submission dated 12/30/20 has been entered.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 1 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 1 it is not clear how the navigation lights are of the same color. Particularly, in the reply of 12/30/20, applicant asserts that "the term 'aircraft navigation light' has a well-defined meaning in the field of exterior aircraft lighting and refers to the red, green, and white lights that indicate forward left, forward right, and rear sectors around the aircraft. When observing a moving aircraft and seeing a red, green or white light, the moving direction of the aircraft can be inferred without seeing the aircraft itself, e.g. in a dark or foggy environment." Accordingly, since applicant insists that the claimed navigation lights are of at least red, green and white colors, it is not clear how in claim 1 they are required to be the same color. It is noted that claim 11 introduces third and fourth navigation lights of different color that with some 
Claims are examined as best understood. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-8, 17 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over EDWARDS (US 2019/0300201) in view of SCHOEN (US 2016/0280396).
Regarding claim 1, EDWARDS discloses an aircraft light for a foldable wing tip of an aircraft, the aircraft light comprising: a second lighting structure (10-12 FIG.s 1-8), comprising at least one second light emitter (11 FIG. 3) and a second optical system (10, 12 FIG. 3), with the at least one second light emitter and the second optical system in operation generating a second light output (shown in FIG.s 3a and 7); and a first lighting structure (9, 13 FIG. 3), comprising at least one first light source (9 FIG. 3) and a first optical system (including 13 FIG. 3), with the at least one first light source and the first optical system in operation generating a first light output (as shown in FIG. 3b); wherein the first light output and the second light output are angled with respect to each other (see FIG.s 3b, 7 and 8); the first light output and the second light output being of the same color (evident), and wherein the aircraft light is configured to control the at 
EDWARDS in ¶[0048] further discusses multiple light sources; however, EDWARDS does not explicitly show the second light emitter being a light source, and the aircraft light is an aircraft navigation light, and the first light output is a first navigation light output and the second light output is a second navigation light output.
SCHOEN teaches an aircraft light (FIG.s 1-5) comprising lighting structures (21-24, 31-34, 41-44 and 51-54 FIG. 3), each having at least one light source that is the same color as a light source in another lighting structure, wherein the aircraft light is an aircraft navigation light, and the first light output is a first navigation light output and the second light output is a second navigation light output (¶[0050] and [0053]).
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to the teachings of EDWARDS as a navigation light, with its associated multiple light sources, such as taught by SCHOEN in accordance to a preferred application of the assembly.
Regarding claim 2, EDWARDS further discloses turning on the at least one first light source, when the wing tip orientation signal indicates a folded up position of the foldable wing tip (FIG. 3b).
Regarding claim 3, EDWARDS further discloses turning on the at least one second light emitter, when the wing tip orientation signal indicates a laterally extended position of the foldable wing tip (as shown in FIG. 3a).
claim 4, absent any structure associated the claimed function being evidence to that the claimed flashing is significant, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to operate the at least one first light source and/or the at least one second light source in a flashing manner, when the wing tip orientation signal indicates a movement of the foldable wing tip between a folded up position and a laterally extended position, in accordance to a preferred application of the assembly and in accordance to the required regulations of the aircraft.
Regarding claim 5, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed that the aircraft light may be utilized as an aircraft navigation light, such that the color of the first light output and the second light output is one of green and red, in accordance to the desired application of the light and in accordance to aviation regulations. 
Regarding claims 6-8, EDWARDS further discloses the first light output and the second light output are capable of being angled between 60 and 120 degrees with respect to each other (understood as the light outputs being at the desired angles, and the light outputs of EDWARDS, as shown in FIG. 3a, are depicted to be at various angles, emitting from 13 in a range and emitting from 11 at another range, and there are at least two beams in those ranges having an angle of 60-120, 75-105 or 90 degrees therebetween.
Regarding claim 17, EDWARDS further discloses an aircraft (1 FIG. 1) comprising: a fuselage (2 FIG. 1); a right wing (3 FIG. 1), comprising a right main wing portion (5 FIG. 1) and a right foldable wing tip (6 FIG. 1), wherein the right foldable wing tip is rotatable with respect to the right main wing portion; a left wing (4 FIG. 1), 
Regarding claim 20, one of ordinary skills in the art before the claimed invention was effectively filed would have recognized that the combination of EDWARDS in view of SCHOEN as presented above further teaches the first light output and the second light output are angled with respect to each other such that the aircraft navigation light is able to provide lateral emission (relative orientation without a frame of reference is a trivial limitation) of a navigation light output, both when the foldable wing tip is in a folded up position and when the foldable wing tip is in a laterally extending position.
Claim 9, 10, is/are rejected under 35 U.S.C. 103 as being unpatentable over EDWARDS in view of SCHOEN, as applied to claim 1 above, and further in view of THOMPSON (US 2016/0090170). 
Regarding claim 9, EDWARDS does not explicitly show an orientation sensor, configured to detect an orientation of the aircraft light and to provide the wing tip orientation signal.
THOMPSON teaches an orientation sensor (¶ [0056]), configured to detect an orientation of the aircraft light and to provide the wing tip orientation signal.
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate an orientation sensor, such as 
Regarding claim 10, EDWARDS does not explicitly show an orientation signal input for receiving the wing tip orientation signal from outside of the aircraft light, such as from an aircraft board computer or from a pilot wing tip controller.
THOMPSON teaches an orientation signal input (evident of FIG. 6 and ¶ [0056]) for receiving the wing tip orientation signal from outside of the aircraft light, such as from an aircraft board computer or from a pilot wing tip controller (35 FIG. 6).
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to employ a controller and its associated input signal detectors, such as taught by THOMPSON, with the assembly of EDWARDS in view of SCHOEN to enhance the operational modularity of the assembly in accordance to the application thereof. 
Claims 18 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over EDWARDS in view of SCHOEN and THOMPSON.
Regarding claim 18, EDWARDS discloses the associated structure for a method of operating an aircraft light that is arranged on a foldable wing tip of an aircraft (see FIG.s 1-8), wherein the aircraft light has a first lighting structure (9, 13 FIG. 3b) with at least one first light source (9 FIG. 3b) and a first optical system (13 FIG. 3b), in operation generating a first light output (FIG. 3b), and a second lighting structure (10-12 FIG. 3a) with at least one second light emitter (11 FIG. 3a) and a second optical system (10, 12 FIG. 3a), in operation generating a second light output (FIG. 3a), wherein the first light output and the second light output are angled with respect to each other, the 
EDWARDS in ¶[0048] further discusses multiple light sources; however, EDWARDS does not explicitly show the second light emitter being a light source, and the aircraft light is an aircraft navigation light, and the first light output is a first navigation light output and the second light output is a second navigation light output.
THOMPSON teaches obtaining a wing tip orientation signal, which is indicative of an orientation of the foldable wing tip (FIG. 6, ¶ [0056]).
 Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to incorporate an orientation sensor and its associated control circuitry, such as taught by THOMPSON, with the assembly of EDWARDS in order to enhance the operational modularity of the assembly and improving the automation of the lighting process.
SCHOEN teaches an aircraft light (FIG.s 1-5) comprising lighting structures (21-24, 31-34, 41-44 and 51-54 FIG. 3), each having at least one light source that is the same color as a light source in another lighting structure, wherein the aircraft light is an aircraft navigation light, and the first light output is a first navigation light output and the second light output is a second navigation light output (¶[0050] and [0053]).
Therefore, it would have been obvious to one of ordinary skills in the art before the claimed invention was effectively filed to the teachings of EDWARDS as a navigation light, with its associated multiple light sources, such as taught by SCHOEN in accordance to a preferred application of the assembly.
claim 19, EDWARDS further discloses the step of controlling the at least one first light source and the at least one second light source comprises: turning on the at least one first light source, when the wing tip is in folded up position of the foldable wing tip (FIG. 3b); and turning on the at least one second light emitter, when the wing tip is in a laterally extended position of the foldable wing tip (FIG. 3a).
Allowable Subject Matter
As previously indicated, claims 11-16 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
Claim 11 requires inter alia, the aircraft light is configured to control the at least one first light source, the at least one second light source, the at least one third light source, and the at least one fourth light source depending on the wing tip orientation signal (with each pair of the first and second light sources and the third and fourth light sources being same color and at an angle with respect to one another).
Therefore, the prior art taken as a whole does not show nor suggest the aforementioned limitation of claim 11, as specifically called for in combination with the rest of the claimed limitations, nor would it be obvious to modify those references to include such limitation.
Claims 12-16, if rewritten to overcome any rejection(s) under 35 U.S.C. 112(b), set forth in this Office action, would be allowable due to their dependencies on objected claim 11. 

Response to Arguments
Applicant’s arguments have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument, or they are not persuasive. 
In light of compact prosecution, applicant is kindly invited to contact the examiner in order to help facilitate a mutual understanding of the intended invention. 
Applicant asserts that EDWARDS teaches away from utilizing multiple light sources, however, examiner respectfully disagrees as in ¶[0048], EDWARDS discusses "The light source need not be a single source of light. A plurality of light sources may be employed and arranged to transmit light selectively to the light guide. Alternatively, a network of light sources and light guides may be provided in order to transmit light to various emitters on the aircraft across the folding wing part".
First, it is noted that for a reference to be considered to teach away from a proposed modification such reference must criticize, discredit, or otherwise discourage the proposed combination (see In re Fulton, 73 USPQ2d 1141 (Fed. Cir. 2004)) (in this case, EDWARDS teaches the multiple light sources in ¶[0048]). The applicant is further advised that disclosed examples and/or preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments, even if such non-preferred embodiments are described as somewhat inferior (see In re Susi, 169 USPQ 423 (CCPA 1971), and In re Gurley, 31 USPQ2d 1130 (Fed. Cir. 1994)).
Thus, regarding applicant’s arguments against the combination of prior art provided above, it is respectfully noted that the test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the 
More particularly in this case, the natural desire of one of ordinary skills in the art to enhance and optimize an illumination apparatus according to its desired application would motivate one to make the aforementioned combinations; since, an optimal optical configuration is more efficient, as it is known in the state of the art. Examiner respectfully notes that it has been held “an implicit motivation to combine exists not only when a suggestion may be gleaned from the prior art as a whole, but when the ‘improvement’ is technology-independent and the combination of references results in a product or process that is more desirable, for example because it is stronger, cheaper, cleaner, faster, lighter, smaller, more durable, or more efficient. Because, the 
Regarding functional limitations, including the light source being indicative of the wing tip positon, applicant is respectfully reminded that claiming an effect does not necessitate the details of the cause. That is, as it has been held by the courts, while the features of an apparatus may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function (see In re Schreiber, 44 USPQ2d 1429), and apparatus claims cover what a device is, not what a device does (see Hewlett-Packard Co. v. Bausch & Lomb Inc., 15 USPQ2d 1525 (Fed. Cir. 1990)), whilst, it is the language of the claims and what the language of the claims describes, as interpreted by a person of the ordinary skills in the art, what defines the patentable subject matter and is binding in the claims, not the detailed description of the invention or the drawings, and although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims (see In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993) and In re Prater, 162 USPQ 541 (CCPA 1969)). Accordingly, when the prior art apparatus is identical or substantially identical in structure and the claimed “characteristic necessarily flows from the teachings of the applied prior art”, the claimed properties or functional characteristics are presumed to be inherent or implied, and a prima facie case of either anticipation or obviousness has been established (see Ex parte Levy, 17 USPQ2d 1461, 1464 (Bd. Pat. App. & Inter. 1990), In re Best, 195 USPQ 430 (CCPA 1977)). In light of compact prosecution then, applicant is kindly solicited to 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Previously made of record, prior art YUN (2009/0182506) teaches an aircraft light for a wing tip of an aircraft, the aircraft light comprising: a first lighting structure (140 FIG. 2), comprising at least one first light source (110 FIG. 2) and a first optical system (any optics associated therewith), with the at least one first light source and the first optical system in operation generating a first light output (operationally required); wherein the aircraft light is an aircraft navigation light (see 140 FIG. 2 and at least ¶[0024]), and the first light output is a first navigation light output (required).
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Arman B. Fallahkhair whose telephone number is 571-272-7950. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant may contact the examiner by phone, email at arman.fallahkhair@uspto.gov or the USPTO Automated Interview Request at uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Raj Chakraborty can be reached on 571-272-7242.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 



/ARMAN B FALLAHKHAIR/Examiner, Art Unit 2875